DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, species I, claims 1-3, 6-7, and 16-18 in the reply filed on 2/23/2021 is acknowledged. Claims 4-5, 8-15, and 19-20 are withdrawn from further consideration
Claim Objections
Claim 18 is objected to because of the following informalities: Claim 18 is dependent on claim 1, but appears as if it should be dependent on claim 16.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 2015/0146001) in view of Li (US 2016/0316363).

5transmitting a signal to a control system upon detecting the wrong-way vehicle that enters the exit ramp (White, fig. 4B and [0042]: The central processing unit 160 of the motion detection unit is the control system for the system; the information detected by the motion detection sensor must be communicated to the central processing unit 160 to result in the transmission of activation signals), and
generating and sending a signal to stop the wrong-way vehicle (White, fig. 3 and [0031], [0036]-[0037], and [0042]: Activation signals may be transmitted based on detecting a wrong-way vehicle; the activation signal may be to perform an action to stop the wrong-way vehicle from continuing to travel the wrong way on the exit ramp),
White does not disclose:
generating and sending a signal to a motor controller on the wrong-way vehicle to shut off a motor of the wrong-way vehicle.
However, in the same art of stopping a vehicle when being driven in a dangerous manner, Li, [0387] lines 45-49 and 77-89, teaches that a signal may be sent to a vehicle controller to shut off an engine, or motor, of the vehicle to stop the vehicle.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for White’s stopping of the vehicle to be through communication to the vehicle control to stop the vehicle and shut off the engine, or motor, of the vehicle, as taught by Li. The motivation is because the communication to the vehicle control to stop the 
As per claim 102 (dependent on claim 1), White and Li further teaches:
wherein monitoring the exit ramp comprises monitoring a pair of sensors located at the area where the exit ramp exits onto the street to detect that any vehicle entering the exit ramp in a wrong direction (White, fig. 2 and [0003], [0005], [0031], and [0044]: There may be a pair of detection units to detect the wrong way driving at the beginning of the exit ramp).  
As per claim 106 (dependent on claim 1), White and Li further teaches:
communicating a signal to a roadway central command system in response to detecting the wrong-way vehicle that enters the exit ramp (White, fig. 4B and [0042]: The central processing unit 160 of the motion detection unit is the roadway central command system for the system; the information detected by the motion detection sensor must be communicated to the central processing unit 160 to result in the transmission of activation signals); and generating, by the roadway central command system, alarm signals along a roadway 5connected to the exit ramp from which vehicles exit onto the exit ramp, where the alarm signals alert drivers of vehicles exiting from the roadway onto the exit ramp that a vehicle has entered the exit ramp from a wrong direction (White, fig. 4B and [0003], [0018], [0034], and [0042]: The activation controlled by the central processing unit of the motion detection unit transmitting activation signals may include activation of alarms to warn other drivers attempting to exit on the exit ramp of the wrong-way driver).  

10communicating a signal to a roadway central command system in response to detecting the wrong-way vehicle that enters the exit ramp (White, fig. 4B and [0042]: The central processing unit 160 of the motion detection unit is the roadway central command system for the system; the information detected by the motion detection sensor must be communicated to the central processing unit 160 to result in the transmission of activation signals); and generating, by the roadway central command system, an alarm signal along the exit ramp to alert a driver of the wrong-way vehicle that the wrong-way vehicle is attempting to enter the exit ramp in a wrong direction (White, fig. 4B and [0003], [0016], [0031], and [0042]: The activation controlled by the central processing unit of the motion detection unit transmitting activation signals may include activation of alarms to warn the driver of the wrong-way driving by attempting to enter the exit ramp in the wrong direction).
As per claim 16, White and Li renders obvious all the claim limitations as in the consideration of claim 1 above since the components of claim 16 are the system for performing the method of claim 1.
As per claim 1017 17, White and Li renders obvious the limitations of claim 16 and further limitations are met as in the consideration of claim 2 above.15 
Claim 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over White and Li in view of Lee (US 2019/0301116).
As per claim 103 (dependent on claim 1), White and Li does not disclose:
wherein monitoring the exit ramp comprises monitoring 15one or more magnetic sensors located at the area where the exit ramp exits onto the street to detect a direction of any vehicle on the exit ramp.

Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for White’s sensors to be inductive loop sensors, as taught by Lee. The motivation is because White, [0043], teaches that different types of sensors may be used to detect moving vehicles and Lee, [0028], clearly shows that inductive-loop sensors are a known option for detecting vehicles and vehicle directions. Therefore it would have been obvious to try inductive-loop sensors as they would still provide accurate vehicle sensing while being a known option that could be used.
As per claim 10White and Li renders obvious the limitations of claim 16 and further limitations are met by White and Li in view of Lee as in the consideration of claim 3 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited in the PTO 892 form are directed to wrong-way vehicle detection and prevention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183.  The examiner can normally be reached on 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEE/            Primary Examiner, Art Unit 2699